DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 11/15/21.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowable over the prior art of record because the art of record does not disclose nor render obvious a wherein, in an activation section of the clock, the signals of even-numbered nodes among the first to Nth nodes have a first level, and the signals of odd-numbered nodes among the first to Nth nodes have a second level which is different from the first level, and wherein, in a deactivation section of the clock, the signals of the first to Nth nodes have the same level, in combination with the rest of the claimed limitations.
Claims 6-15 are allowable over the prior art of record because the art of record does not disclose nor render obvious a first and second parallel to serial converters as recited, in combination with the rest of the claimed limitations.
Claims 16-17 are allowable over the prior art of record because the art of record does not disclose nor render obvious a parallel-to-serial converting parallel signals based on the alignment clocks to output a serial signal; and
parallel-to-serial converting an even number of node signals based on the strobing clocks to output a resultant clock,
wherein a level of even ones of the node signals and a level of odd ones of the node signals are different from each other while the resultant clock is activated, and
wherein the levels are a logic low level while the resultant clock is deactivated, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/3/22